                                                        U.S. Department of Justice
                                                       United States Attorney
                                                       District of New Mexico

                                                         Post Offce Box 607              505/346-7274
                                                       Albuquerque, New Mefico   87103   505/346-7224
                                                                                    F,LY 505/346-7296

                                                       October 15, 2018




John F. Robbenhaar, Esq.
Office ofthe Federal Public Defender
I I I Lomas Blvd NW Ste 501
Albuquerque, NM 87 I 02-2373

               Re:     U.S. v. Jesus Francisco Fernandez,   17   -3237 JAP

Dear Mr. Robbenhaar:

        The United States is in receipt ofyour discovery letter dated October 12,2018.
The United States hereby responds. It is the position ofthe United States that your letter
is duplicative ofthe Court's order on discovery.

        The United States is well aware of its obligation to disclose material evidence
favorable to Mr. Jesus Francisco Femandez on issues ofguilt or punishment and will
provide any responsive material in a timely manner. Nothing, however, will be
disclosed to you other than that to which you are entitled pursuant to Brady, Giglio, and
Rule I 6.

       Thank you for your   inquiry.   Please do not hesitate to contact me   if you have any
questions or comments.


                                                     Sincerely,

                                                     JOHN C. ANDERSON
                                                     United States Attomey




                                                     SAMUELA. HURTADO
                                                     Assistant U.S. Attomey
